internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114399-99 date date re legend testator wife trust i trust ii daughter a daughter b daughter c granddaughter a granddaughter b grandson year year year year year year year court date a plr-114399-99 date b dear we received a letter dated august from your authorized representative requesting rulings concerning the application of the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code to the proposed division of a_trust according to the facts submitted in year testator and testator’s wife created an inter_vivos_trust trust i for the benefit of testator’s daughters daughter a daughter b and daughter c paragraph of the trust directs the trustee to pay the net_income of the trust in equal shares to the daughters for their respective lives paragraph authorizes the trustee to apply such amounts for any beneficiary up to and including the whole thereof of the principal of the trust estate or if the trust estate has been divided into shares or departments of the principal of the respective share or department if the trustee believes that the net_income is insufficient to provide for the proper support maintenance comfort and education of any beneficiary in the discretion of the trustee any payment of principal to a beneficiary may be treated as an advance on the share of the particular beneficiary trust i terminates on the death of the last surviving daughter each daughter was given a testamentary limited power to appoint her share of the income and corpus for both the period prior to the termination of the trust and with respect to distributions when the trust terminates pursuant to this power a daughter could designate whom of her issue would receive income and corpus during the period prior to termination however all distributions would continue to be subject_to the trustee’s discretion under the terms of the trust instrument if a daughter died during the trust term without appointing her share of the income at her death her share of the income was to be paid to her issue per stirpes if she had no issue surviving her share of the income was to be paid to the survivor or survivors of the daughters or to their issue per stirpes for the duration of the trust term as noted above trust i was to terminate on the death of the last surviving daughter unless otherwise appointed by a daughter pursuant to her testamentary limited power to appoint among her issue the trust corpus was to be distributed among the issue of the daughters per stirpes testator died testate in year his will created several trusts for different beneficiaries article ix of the will established another trust trust ii for the benefit of the three daughters the terms of trust ii are identical to the terms of trust i with respect to income distributions the testamentary limited_power_of_appointment given to each daughter and termination at the death of the last surviving daughter however article xiv of testator’s will provides with respect to distributions of principal from trust ii and other trusts created under the will that if at any time any beneficiary while entitled to receive income should be in need of funds in excess of the income then plr-114399-99 being paid to him or her in order to provide for his or her reasonable care maintenance support and education or on account of any illness infirmity or other emergency then the trustees in the trustees’ absolute discretion may make advancements to such beneficiary out of the corpus of the trust from which such beneficiary is receiving income daughter c died in year leaving no issue surviving her and under the terms of both trusts her interests vested in her sisters daughter a and daughter b daughter b died in year having exercised her power_of_appointment over trust i and trust ii for both the period prior to termination of the trusts and with respect to distributions of the trusts on termination in favor of her three children granddaughter a granddaughter b and grandson and their issue in year trust i and trust ii merged the merger agreement was approved by court and provided that the proportionate part of the assets received from trust i continued to be subject_to its distribution standards and the proportionate part of the assets received from trust ii continued to be subject_to its distribution standards at the time of the merger a favorable private_letter_ruling was obtained from the internal_revenue_service that the merger would not cause the generation-skipping_transfer_tax under sec_2601 to apply to the merged trust in year the merged trust was divided into two trusts one trust for daughter a and her issue and one trust for daughter b’s issue the division was also approved by court and a favorable private_letter_ruling was again obtained in year granddaughter a died survived by two children the beneficiaries of the trust for daughter b’s issue now propose to further divide their trust into three separate shares one for the benefit of granddaughter a’s issue one for the benefit of granddaughter b and her issue and one for the benefit of grandson and his issue on date a all of the beneficiaries including a guardian ad litem on behalf of the unborn issue of daughter b petitioned court for approval of the division pursuant to a plan of administration under the plan once the three separate shares are created the proportionate part of each share that is attributable to the original trust i will be subject_to the standard for principal distributions set forth in trust i and the proportionate part of each share that is attributable to the original trust ii will be subject_to the standard for principal distributions set forth in trust ii court held a hearing on the petition and reviewed the history of the trust and the proposed plan of administration on date b court issued its findings_of_fact conclusions of law and judgment which approved the division of the trust and the plan of administration plr-114399-99 it is represented that trust i and trust ii were irrevocable prior to date and that no additions of assets constructive or otherwise have been made to any of the trusts subsequent to date in addition no modifications or amendments other than those described above for which private letter rulings were issued have been made to any of the trusts you have requested a ruling that the proposed division will not cause the generation-skipping_transfer_tax imposed by sec_2601 to apply to the existing trust created for daughter b or to the separate shares created for granddaughter a’s issue granddaughter b and her issue and grandson and his issue provided there are no additions to the trusts after date for this purpose appreciation in value of the corpus will not be considered to constitute an addition sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor trust i and trust ii in this case are generation-skipping trusts because they provide for distributions to persons that are two or more generations below the transferors’ generation thus unless excepted from the gst tax provisions by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations they would be subject_to the gst tax section b a of the act and sec_26_2601-1 of the regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added a modification of a generation-skipping_trust that is otherwise exempt under the act and the regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of the trust at the present time pursuant to daughter b’s exercise of her limited_power_of_appointment over the income and principal of her trust the income from the trust is being paid in one-third equal shares to grandson granddaughter b and the two surviving children of granddaughter a after the division of the trust into three separate shares pursuant to the plan of administration these same beneficiaries will continue to plr-114399-99 receive the income from their one-third separate share until the death of daughter a when pursuant to the terms of trust i and trust ii the trust for daughter a and the trust for daughter b’s issue will terminate therefore the division of the trust into three separate shares will not change the quality value or timing of any beneficiary’s income_interest in the trust as it is presently being administered the trust for the benefit of daughter b’s issue consists of two parts distributions of principal from that part of the trust which is allocable to trust i assets are governed by the provisions of trust i distributions of principal from that part of the trust may be made to an income_beneficiary any time the trustee in its absolute discretion deems that the net_income is insufficient to provide for that beneficiary’s proper support maintenance comfort and education these distributions may consist of any part up to and including the whole thereof of the principal of the trust estate or if the trust estate has been divided into shares or departments any part up to an including the whole thereof of the principal of the respective share or department the trustee of the trust for daughter b’s issue and trust beneficiaries interpret the quoted language in trust i as evidencing the testator’s expectation that trust i might be divided into separate shares first for each of his three daughters and later for the issue of each daughter court approved this interpretation in its judgment entered on date b we believe this is a reasonable interpretation of the language of trust i following the division of the trust for daughter b’s issue into three separate shares the distribution of principal from that part of a separate share which is allocable to trust i assets will continue to be governed by the trust i distribution provisions therefore the division of the trust into three separate shares will not change the quality value or timing of any beneficiary’s interest in that part of the trust principal which is allocable to trust i as the trust for daughter b’s issue is presently being administered distributions of principal from that part of the trust which is allocable to trust ii assets are governed by the provisions of trust ii distributions of principal from that part of the trust may be made to an income_beneficiary in such amounts as the trustee in its absolute discretion determined necessary in order to provide for that beneficiary’s reasonable care maintenance support and education or on account of any illness infirmity or other emergency these distributions are to be treated as advancements of that beneficiary’s share of the corpus the trustee of the trust for daughter b’s issue and the trust beneficiaries interpret advancement to mean that the testator intended each beneficiary to be entitled to only his or her proportionate share of the principal court approved this interpretation in its judgment entered on date b we believe this is a reasonable interpretation of the testator’s intent with respect to distributions of principal from trust ii following the division of the trust for daughter b’s issue into three separate shares the distribution of principal from that part of a separate share which is allocable to trust ii assets will continue to be governed by the trust ii distribution provisions therefore the division of the trust into three separate shares will not change the quality value or timing of any beneficiary’s interest in that part of the trust principal which is allocable to trust ii plr-114399-99 based on the facts presented and representations made we conclude that the proposed division of daughter b’s trust into three separate shares one for the benefit of granddaughter a’s issue one for the benefit of granddaughter b and her issue and one for grandson and his issue will not result in any change in the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of trust i or trust ii accordingly court’s order dividing daughter b’s trust into the three separate shares will not affect the exempt status of the trusts for gst purposes therefore provided there are no additions constructive or otherwise to the trusts neither distributions from nor the termination of the trusts will be subject_to the gst tax under sec_2601 for this purpose appreciation in value of the corpus is not considered an addition to a_trust except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
